                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:11-CR-148-D-1

UNITED STATES OF AMERICA,                       )
                                                )
             V.                                 ) ORDER TO SEAL
                                                ) (DE 96)
LEROY EARL LOVELL                               )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 96 be sealed until further notice by this Court.

      This   t(Q   day of   N, ucb    , 2021.



                                J~Es°~      ~¥~Bk    III
                                United States District Judge




    Case 5:11-cr-00148-D Document 107 Filed 03/17/21 Page 1 of 1
